Title: To George Washington from Caesar Rodney, 6 September 1781
From: Rodney, Caesar
To: Washington, George


                  
                     Sir,
                     Dover 6th Sept. 1781.
                  
                  A number of Recruits that have been lately raised within this State to complete the Delaware Regiment are now at Christiana Bridge ready to march to the Southward and join the Army, could they be supplied with some necessary Cloathing, which this State is unable, at present, to procure.  Capt. McKennan, the officer under whose Command they are, informs me, that the Articles essentially requisite for their Equipment are—two hundred Shirts, two hundred Pair of Overalls, one hundred Pair of Shoes and twenty six Blankets.  I would therefore earnestly entreat your Excellency to issue your Orders for obtaining the above mentioned Clothing to enable the above Corp to proceed to the Southward with your Army; if the same can be furnished.  With the highest Respect and Esteem, I have the Honor to be your Excellency’s Obedient humble Servt
                  
                     Caesar Rodney
                  
               